UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 3, 2010 (August 3, 2010) BARNES & NOBLE, INC. (Exact name of registrant as specified in its charter) Delaware 1-12302 06-1196501 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 122 Fifth Avenue, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 633-3300 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. Press Release On August 3, 2010, Barnes & Noble, Inc. (the “Company”) issued a press release announcing the Board of Directors’ intention to evaluate strategic alternatives, including a possible sale of the Company.A copy of this press release is attached hereto as Exhibit 99.1 and is incorporated by reference into this Item 8.01. Annual Meeting of Stockholders The Company confirms that, as previously disclosed, its annual meeting of stockholders is scheduled to be held on September 28, 2010. Item 9.01.Financial Statements and Exhibits. (d)The following exhibit is filed as a part of this report. Exhibit No. Description Press Release of Barnes & Noble, Inc., dated August 3, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BARNES & NOBLE, INC., Date: August 3, 2010 By: /s/Joseph J. Lombardi Name: Joseph J. Lombardi Title: Chief Financial Officer Exhibit Index Exhibit No. Description Press Release of Barnes & Noble, Inc., dated August 3, 2010.
